PER CURIAL!.
Upon the record presented it is not altogether clear that complainant was entitled, in advance of final hearing, to an injunction immediately stopping manufacture and sale of the devices complained of. The order below has not interfered with such manufacture and sale, but has only required defendant to give security to respond, in the event of complainant’s ultimate success, for whatever interim damages may accrue. Such security has been given, and defendant’s business remains undisturbed. We do not feel disposed to modify such order, nor to discuss the issues presented here on ex parte affidavits in an opinion wbicli might constrain the judge to whom at final hearing the same issues may be differently presented.
The order of the Circuit Court is therefore affirmed, with costs.